DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
“at least one dimension” in claim 11 is new matter since the original specification of instant application fails to provide literal support and does not convey to one skilled in the tire art what is meant by said claimed phrase.  For example: the instant application does not contemplate an electronic component offset in the tire-radial direction, from the end of the folding ply by 10 dimensions, which falls within the range of “at least one dimension”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what structure reads on and is excluded by “at least one dimension” in claim 11.  Clarification or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR’930 (KR 2007-0022930) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267), and Takimura (US 2006/0213597).
Regarding claim 1, FIG. 3 of KR’930 teaches a tire comprising a tread, steel belts, a cap ply, a pair of beads wherein each bead comprises a bead filler and a bead core, a carcass ply, an inner liner, a pair of side wall rubbers, and an electronic device 81. The electronic device is embedded in a region between a tire-radial direction outside end of the bead filler and a tire-width direction outside end of the steel belt.    
KR’930 does not recite: “an electronic component having at least part thereof covered by a rubber sheet” and “the rubber sheet is formed from rubber of higher modulus than the side wall rubber or the inner liner, and lower modulus than coating rubber of the carcass ply”.
In the same field of endeavor of a tire having an electronic device, Adamson et al. provides an electronic device 54 in a tire wherein the 
In the same field of endeavor of tires, Suzuki et al. teaches a side wall rubber composition having excellent resistance to crack growth ([0047]).  TABLE 3 discloses rubber compositions having moduli at 100% elongation (extension modulus) that is 2.4, 2.2, 2.0 MPa, respectively (Examples 1-3). 
In the same field of endeavor of tires, Takimura teaches a carcass ply comprising polyketone fibers and coating rubber ([0002]).  The coating rubber has a modulus at 100% elongation between 2.5 MPa-5.5 MPa for high-speed durability and excellent tire durability ([0015]-[0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of KR’930 with an electronic device covered by a rubber sheet wherein the rubber sheet has a higher modulus than the side wall rubber, and the rubber sheet has a lower modulus than the coating rubber of the carcass ply since (a) KR’930 provides an electronic device in a tire specifically between the carcass ply and side wall (FIG. 3), (b) Adamson recites motivation to coat an electronic device that is within a tire with rubber to improve data extension modulus is similar to at least one of rubbers which are adjacent to the coating rubber which coats the electronic device, (c) Suzuki et al. teaches a side wall rubber composition of a tire having a modulus at 100% elongation (extension modulus) that is for example 2.0 MPa for excellent resistance to crack growth, (d) Takimura teaches a rubber composition coating fibers of a carcass ply in a tire having a modulus at 100% elongation (extension modulus) between 2.5-5.5 MPa for the benefits of high-speed durability, and (e) one of ordinary skill in the art would arrive at the claimed modulus relationship by providing the tire of KR’930 with an electronic device coated with coating rubber wherein the extension modulus of the coating rubber is similar to BOTH adjacent rubbers and by providing known, typical, and suitable rubber compositions to the side wall rubber and the coating rubber of the carcass to yield a predictable result of a functioning tire having an electronic device. 
Regarding claim 2, FIG. 3 of KR’930 teaches the claimed internal structure of the tire.  As to the claimed modulus limitation: TABLE 3 of Suzuki, the side wall rubber compositions having moduli at 100% elongation (extension modulus) that is 2.4, 2.2, 2.0 MPa, respectively (Examples 1-3).  Takimura teaches a coating rubber for the carcass ply has a modulus at 2.5 MPa-5.5 MPa.  As such, the tire of KR’930 having a modulus of the rubber sheet that is 1.1 to 2.0 times higher than the side wall rubber would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Adamson teaches the extension modulus for the coating of the electronic device (“rubber sheet”) to be similar to at least one of rubbers adjacent to the coating rubber of the electronic device, Suzuki teach the side wall rubber is 2.0 MPa, and Takimura teaching a coating rubber for the carcass ply is 2.5 MPa.  For example:  The rubber sheet (coating rubber of an electronic device) having a modulus of 2.3 MPa is “similar” to a modulus of 2.5 MPa for the coating rubber of the carcass ply.  2.3 MPa is 1.15 times 2.0 MPa and satisfies claim 2.
Regarding claims 3-4 and 6, see FIG. 3 of KR’930. 
Regarding claim 8, Suzuki discloses the 100% elongation is measured according to JIS K6251 ([0067]).  Takimura discloses the 100% elongation is measured at room temperature and according to JIS K6251 ([0053], abstract). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR’930 (KR 2007-0022930) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267), Takimura (US 2006/0213597), as applied to claim 1, and further in view Hahn et al. (US 6,255,379).
Regarding claim 7, KR’930 is silent to disclosing short-fiber filler mixed rubber. However, it would have been obvious to one of ordinary skill in the tire art before the effective filing date of the claimed invention to provide a rubber composition which coats the electronic device in KR’930’s tire to be configured from “a short-fiber filled mixed rubber” since it is well known and conventional for rubber components in tire to include short fibers as evidenced by Hahn et al. which discloses rubber having short fibers in tire components for the benefits of improving 100% modulus without degrading ultimate tensile strength (col. 3, lines 30-45). 
Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrinelli et al. (US 2021/0237521) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267) and Takimura (US 2006/0213597).
Regarding claim 1, Pedrinelli et al. teaches a tire comprising a tread, two belt plies comprising cords, a pair of beads wherein each bead comprises a bead filler 6 and bead cord 5, a carcass ply 3, an inner liner 10, a pair of side wall rubbers 11, and an electronic device 13 that is covered by a rubber sleeve 17 (“rubber sheet”) embedded in a region between a tire-radial direction outside end of the bead filler of one of the pair of beads and a tire-width direction outside end of the belt (FIG. 1 and FIGs. 3-4).
Pedrinelli et al. does not recite “steel belt” and is silent with regards to the modulus of the rubber sleeve 17.  
In the same field of endeavor of a tire having an electronic device, Adamson et al. provides an electronic device 54 in a tire wherein the electronic device is coated with coating rubber 55 to improve transmission for data stored by the electronic device ([0034]).  The extension modulus of the coating rubber 55 is similar to the extension modulus of at least one of the rubbers of the first and third masses 48 and 62 ([0064]).  FIG. 3 shows the first and third masses 48 and 62 are directly adjacent to the coating rubber 55. 
In the same field of endeavor of tires, Suzuki et al. teaches a side wall rubber composition for a tire having excellent resistance to crack growth ([0047]).  TABLE 3 discloses rubber compositions having moduli at 100% elongation (extension modulus) that is 2.4, 2.2, 2.0 MPa, respectively (see Examples 1-3). 
In the same field of endeavor of tires, Takimura teaches a carcass ply comprising polyketone fibers and coating rubber ([0002]).  The coating rubber has a modulus at 100% elongation between 2.5 MPa-5.5 MPa for high-speed durability and excellent tire durability ([0015]-[0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Pedrinelli et al. with belts plies reinforced with steel cords and an electronic device covered by a rubber sheet wherein the rubber sheet has a higher modulus than the side wall rubber, and the rubber sheet has a lower 2.5 MPa-5.5 MPa for the benefits of high-speed durability, and (d) Suzuki et al. teaches a side wall rubber composition of a tire having a modulus at 100% elongation (extension modulus) that is for example 2.0 MPa for excellent resistance to crack growth.  
In this instance, the coating rubber of the electronic device in Pedrinelli et al. should be similar to the coating rubber of the carcass ply in view of Adamson et al.  This “similar” teaching reads on the coating rubber of the electronic device slightly lower than the coating rubber of the carcass.  For example: 2.3 MPa is “similar” to 2.5 MPa (i.e. a modulus of the coating rubber of the carcass ply) which is higher than 2.0 MPa (i.e. modulus of the side wall rubber). NOTE: 2.3 MPa is 1.15 times 2.0 MPa (for claim 2).
Regarding claim 2, Pedrinelli et al. does not recite “a cap ply”; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Pedrinelli et al. with a cap ply that extends more to an outer side in the tire-1.15 times 2.0 MPa.
Regarding claims 3-4, see FIG. 8 of Pedrinelli et al. and [0038] teaches a radial distance D is provided between the transponder 13 and the edge 19 (terminal end) of the body ply 3 and generally equal to 10 mm and in any event greater than 7 mm, rendering the claims obvious.   
Regarding claims 6 and 9-11, see FIG. 5 of Pedrinelli et al.  [0040] of Pedrinelli et al. discloses FIG.5 illustrates the transponder 13 contained within the sleeve 17 arranged axially inside the flap of the body ply 3 and is laterally between the body ply 3 on both sides.  The transponder 13 is in contact with both sides with corresponding portions of the body ply 3. 
Regarding claim 8, Suzuki discloses the 100% elongation is measured according to JIS K6251 ([0067]).  And, Takimura discloses the 100% elongation is measured at room temperature and according to JIS K6251 ([0053] and abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrinelli et al. (US 2021/0237521) in view of Adamson et al. (US 2008/0289736), Suzuki et al. (US 2007/0179267), Takimura (US 2006/0213597), as applied to claim 1, and further in view Hahn et al. (US 6,255,379).
Regarding claim 7, Pedrinelli et al. is silent to disclosing short-fiber filler mixed rubber. However, it would have been obvious to one of ordinary skill in the tire art before the effective filing date of the claimed invention to provide a rubber composition which coats the electronic device in Pedrinelli et al.’s tire to be configured from “a short-fiber filled mixed rubber” since it is well-known/conventional for rubber components in tire to include short fibers as evidenced by Hahn et al. which discloses rubber having short fibers in tire components for the benefits of improving 100% modulus without degrading ultimate tensile strength (col. 3, lines 30-45). 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Prior art of Interest
US 2021/0237522
US 2012/0305151
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/11/2021